DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
	Claims 15-25 as filed on 2/01/2021 (preliminary amendment) are pending and under examination in the instant office action.

Claim Rejections - 35 USC § 112
Indefinite
Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 are rendered indefinite by phrases “in any combination”. It is particular unclear when there are only 2 members in one group because there is no any other combination except one combination of 2. The recited groups appear to be groups of alternatives as in the Markush groups. However, the proper language should be, for example: “selected from the group consisting of A, B, C and D”; or, “selected from the group consisting of A, B, C and combinations thereof”. MPEP 2173.05 (h). 
Claim 15 is rendered indefinite by the phrase “inositol is myo-inositol” because they are the same chemical compound of the same structure. 
Claim 19 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation drawn to the whole genus of Lactobacillus, while the previous claim 15 also recites a representative of the same genus such as Lactobacillus plantarum which is the narrower statement of the limitation and included in the claim 19. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by EP 3 020 284 (Diaz Tizon et al).
The cited document EP 2 020 284 discloses a feed supplement for addition to drinking water for consumption by farmed monogastric animals (entire document including par. 0004, 0039), wherein the feed supplement comprises:
at least one short chain fatty acid such as propionic acid (col. 6, line 56)
a nitrogenous compound such as ammonium propionate (col. 6, line 57)
a source of inositol/my-inositol that is lecithin (col. 7, line 13); and 
a source of xylanase, wherein the source of xylanase is Lactobacillus plantarum (col. 7, line 6). 
Thus, the cited disclosure anticipates claim 15. 
As applied to claim 16: in the cited formulations bacterial cells of Lactobacillus plantarum provide for lactic acid. 
As applied to claims 17 and 18: the cited formulations comprise chain fatty acids (0026) including lauric acid (col. 6, line 9) and palmitic acid or palmitate (col. 8, line 8). 
As applied to 19: in the cited formulations bacterial cells belong to the genus of Lactobacillus. 
As applied to claims 20 and 21: water in the cited formulations is a source of magnesium as evidenced by Azoulay (“Comparison of the mineral contents of tap water and bottled water”. J Gen Intern Med 2001, 16, pages 168-175; see tables 1-2). The cited formulation comprises glycinate salt, and, thus, magnesium in the cited formulation is/would be present as magnesium bisglycinate. 
As applied to clams 22-24: the cited formulations are made as animal feed for monogastric animals and thus, are suitable for fish, poultry and chicken within the broadest reasonable meaning of the claims. 
Thus, the cited document EP 3 020 284 (Diaz Tizon et al) is considered to anticipate the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 020 284 (Diaz Tizon et al), US 10,959,942 (Sandvang), Vandeplas et al (“Efficiency of a Lactobacillus plantarum-xylanase combination on growth performances, microflora populations, and nutrient digestibilities of broilers infected with Salmonella Typhimurium.”  Poultry Science, 2009, Vol 88, pages 1643-1654), Scholfield (“Composition of soybean lecithin”. Journal of the American Oil Chemist Society. 1981, Vol. 58, issue 10, pages 889-892) and US 3,615,650 (Smith).
The cited document EP 2 020 284 is relied upon for the disclosure of animal feed supplement for addition to drinking water for consumption by farmed monogastric animals (entire document including par. 0004, 0039), wherein the feed supplement comprises all ingredients and/or sources of all ingredients as recited in the claims.  
In particular, the formulation of the cited EP 3 020 284 comprises at least one short chain fatty acid such as propionic acid (col. 6, line 56). But the cited EP document is silent about additional short chain fatty acids including formic acid and butyric acid. However, these ingredients including propionic, formic and butyric acids are known and used in animal feeds including feed for chicken and fish. For example: see US 10,959,942 (Sandvang) at col. 42, lines 59-62; at col.13, lines 61-62. The cited US 10,959,942 (Sandvang) also teaches incorporation of various microbes into animal feed formulations including bacteria belonging to Lactobacillus, Bacillus and Propionibacterium (col.40, lines 40-64) as well as enzymes including xylanase (col. 40, lines 27-34).   
The cited document EP 3 020 284 (Diaz Tizon et al) teaches incorporation of Lactobacillus plantarum in the animal feed but it is silent with regard to explicit disclosure of xylanase incorporation. However, the prior art explicitly teaches incorporation of both Lactobacillus plantarum and xylanase into animal feed including chicken feed. For example: see abstract of the cited refence by Vandeplas. The cited reference also explicitly teaches incorporation of magnesium into animal feed including chicken feed (see table 1, mineral premix contents). 
EP 3 020 284 (Diaz Tizon et al) teaches incorporation of soy lecithin which is a source of inositol as evidenced by Scholfield (see abstract). But it is lacking explicit disclosure of inositol incorporation into animal feed. However, the prior art explicitly teaches and recognizes incorporation of inositol into animal feed including chicken feed. For example: see US 3,615,650 (Smith) at col. 1, lines 62-66.
Thus, as a whole, all claimed ingredients are known common animal feed ingredients and they have been used in the animal feed formulations including feed for fish and chicken.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was file to provide a formulation as claimed with a reasonable expectation of success in feeding animals including fish, poultry and chicken because all claimed ingredients are known common animal feed ingredients and they have been used in the animal feed formulations including feed for fish and chicken. One of skill in the art would be able to ptomaine specific amounts of all ingredients by routine experimentation within the prior art disclosure and depending on needs of farm animals. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 23, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653